Title: To James Madison from George Washington McElroy, 5 April 1802
From: McElroy, George Washington
To: Madison, James


					
						Sir
						Philada. 5 April 1802
					
					I duly recd. the letter you did me the honor to write me, enclosing my commission with instructions &ca. to which shall pay due attention.
					Agreably to your request I now have the honor to return you one of the bonds, filled up and signed, retaining the other for my government. with great respect I have the honor to be Sir your obt. huml. Sert.
					
						Go. Wn. McElroy
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
